DETAILED ACTION
This office action is in response to the application filed on 04/21/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/014,188 filed on 04/23/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In addition claim 2 does not constitute a further limitation because the elements and functions recited in claim 1 is the exact same as claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhout (US 2014/0063054).

Regarding claim 1, Osterhout discloses the following claim limitations: a scalable sport data collecting, sharing and processing system comprising: (Osterhout, paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like),
a hub device (Osterhout, paragraph 940 discloses network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices),
 and a plurality of client devices, each client device being connected to the hub device via a data communication link (Osterhout, paragraph 939 discloses The client may provide an interface to other devices including, without limitation, servers, other clients, printers, database servers, print servers, file servers, communication servers, distributed servers and the like; in addition paragraph 940 discloses network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices),
wherein the client devices include a producer client device and a consumer client device; wherein the producer client device includes one or more sensors selected from the group consisting of be an image sensor, an audio sensor, a GPS/GNSS receiver, an accelerometer, a gyroscope, and a magnetometer, a processor, and a communication module (Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS),
and wherein the consumer client device includes a process, a communication module, a display and a data storage (Osterhout, paragraph 936 discloses  server may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices; in addition paragraph 310 discloses the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer).

 	Regarding claim 2, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the client devices further includes a producer-consumer client device, and the producer- consumer client device includes one or more sensors selected from the group consisting of be an image sensor, an audio sensor, a GPS/GNSS receiver, an accelerometer, a gyroscope, and a magnetometer, a processor, a communication module, and a data storage (Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS).

	Regarding claim 3, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device generates and sends sport data packets to the hub; and the consumer client device receives and processes the sports data packets forwarded by the hub (Osterhout, paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like; in addition paragraph 940 discloses network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices).

	Regarding claim 4, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link includes a data sharing logical channel, and the client devices are adapted for exchanging sport data with each other using the hub device as a router (Osterhout, paragraph 703 discloses onboard data may also be shared wirelessly with other devices, such as a laptop or combat radio… in addition paragraph 940 discloses network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices).

	Regarding claim 7, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device is a wearable sensor device that (Osterhout, paragraph 395 discloses the e eyepiece may include MEMS-based inertial navigation systems, such as a GPS processor, an accelerometer (e.g. for enabling head control of the system and other functions), a gyroscope, an altimeter, an inclinometer, a speedometer/odometer, a laser rangefinder, and a magnetometer, which also enables image stabilization; in addition paragraph 444 discloses the user of the eyepiece may be able to obtain information on some environmental feature, location, object, and the like, viewed through the eyepiece by raising their hand into the field of view of the eyepiece and pointing at the object or position).

	Regarding claim 8, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 7, wherein the wearable sensor device further includes a computing module, a battery, and a radio (Osterhout, paragraph 580 discloses the eyepiece may be able to access a 3G access point that includes a 3G radio; in addition paragraph 367 discloses the eyepiece may operate on a 3.6 VDC lithium-ion rechargeable battery for long battery life and ease of use),
and the sensors of the wearable sensor device include an accelerometer, a gyroscope, and a magnetometer (Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS).

	Regarding claim 9, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client device is a device attached to a sport equipment that includes sensors to measure the location, speed, acceleration, orientation of the sport equipment (Osterhout, paragraph 395 discloses the e eyepiece may include MEMS-based inertial navigation systems, such as a GPS processor, an accelerometer (e.g. for enabling head control of the system and other functions), a gyroscope, an altimeter, an inclinometer, a speedometer/odometer, a laser rangefinder, and a magnetometer, which also enables image stabilization; in addition paragraph 444 discloses the user of the eyepiece may be able to obtain information on some environmental feature, location, object, and the like, viewed through the eyepiece by raising their hand into the field of view of the eyepiece and pointing at the object or position).

	Regarding claim 10, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client includes one or more image sensors and an image processer (Osterhout, paragraph 413 discloses the sense device of the present disclosure may include a gyroscopic device (e.g. electronic gyroscope) accelerometers, MEMS accelerometers, velocity sensors, force sensors, pressure sensors, optical sensors, proximity sensor, RFID, and the like, in the providing of position information; in addition paragraph 352 discloses a video sensor… a video sensor or augmented reality glasses, or other device with a video sensor may be mounted on a vehicle; in addition paragraph 602 discloses the integrated processor of the eyepiece may enable event tagging in long sections of the continuous audio or video recording; in addition paragraph 764 discloses a magnetic sensor, sound sensor, GPS).

	Regarding claim 11, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the producer client includes a camera (Osterhout, paragraph 310 discloses the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece).

	Regarding claim 12, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the client devices are a smart phone (Osterhout, paragraph 526 discloses several devices other than eyepiece may be utilized to view the billboards. These devices may include without limitations smart phones, IPHONEs, IPADs, car windshields, user glasses, helmets, wristwatches, headphones, vehicle mounts).

	Regarding claim 13, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link between the producer client device and the hub device comprises: sending a channel setup request from the producer client device to the hub, acknowledging the channel setup request by the hub, and sending sport data packets from the producer client device to the hub (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 14, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the data communication link between the consumer client device and the hub device comprises: sending a first channel subscription request from the consumer client device to the hub, sending a channel list by the hub to the consumer client device, sending a second channel subscription request from the consumer client device to the hub, acknowledging the second channel subscription request by the hub, and sending sport data packets from the hub to the consumer client device (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 15, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the hub comprises a database that includes client registration information, channel registration information, and channel subscriber information (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 16, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 15, wherein the hub receives sport data packets from the producer client device, locates corresponding channel subscriber information, attaches additional (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 17, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 1, wherein the scalable sport data collecting, sharing and processing system comprises: an audience input client device, a wearable client device, a hub device, a referee input client device, a statistics display client device, and a camera client device; and the wearable client device generate sport data packets, the consumer client or the hub detects sports events by correlating the sport data packets, and the sport events are saved locally or encapsulated in new sport data packets and sent to the hub device (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 18, Osterhout discloses the scalable sport data collecting, sharing and processing system of claim 17, wherein the hub device correlates the sport data packets with a first video clip recorded by the camera client device (Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Osterhout (US 2014/0063054) in view of Tucker (US 2017/0146644)

	Regarding claim 5, Osterhout discloses the claimed invention as outlined above in claim 1.

	However, in the same field of endeavor Tucker discloses more explicitly the following:
wherein the hub device includes a master timer, and the client devices each have a local timer that synchronizes with the master timer (Tucker, paragraph 69 discloses beacons use this network to synchronize their clocks. One of the beacons is designated to serve as the hub of the network and its clock is designated as the master clock 403. The hub beacon then broadcasts a clock-reset signal that instructs all other beacons to reset their clocks to a specific time. This synchronization 404 does not need to be extremely precise since the speed of sound in water is 1500 m/s.).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Osterhout with Tucker to create the camera recording sport device with a master clock to synchronize clocks.
	The reasoning being is to provide instantaneous feedback systems used by athletes to monitor and improve performance, and more specifically to such systems used by swimmers (Tucker, paragraph 3).

	Regarding claim 6, Osterhout and Tucker discloses the scalable sport data collecting, sharing and processing system of claim 5, wherein a time synchronization is achieved and maintained by the hub broadcasting synchronization messages to the client devices or by two-way time synchronization messages exchanging between the hub and the client devices (Tucker, paragraph 69 discloses beacons use this network to synchronize their clocks. One of the beacons is designated to serve as the hub of the network and its clock is designated as the master clock 403. The hub beacon then broadcasts a clock-reset signal that instructs all other beacons to reset their clocks to a specific time. This synchronization 404 does not need to be extremely precise since the speed of sound in water is 1500 m/s.).

	Regarding claim 19, Osterhout and Tucker discloses the scalable sport data collecting, sharing and processing system of claim 17, wherein the audience input client device generates a clip generation command, and the hub device correlates the clip generation command with a second video clip recorded by the camera client device (Tucker, paragraph 69 discloses beacons use this network to synchronize their clocks. One of the beacons is designated to serve as the hub of the network and its clock is designated as the master clock 403. The hub beacon then broadcasts a clock-reset signal that instructs all other beacons to reset their clocks to a specific time. This synchronization 404 does not need to be extremely precise since the speed of sound in water is 1500 m/s.; Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

	Regarding claim 20, Osterhout and Tucker discloses the scalable sport data collecting, sharing and processing system of claim 5, wherein the producer client device generates sport data packets, the sport data packets encapsulate data collected from the sensors and a timestamp indicating the producer client device's local timer value when the sport data packets are generated; and wherein the sport data packets are generated periodically or when the producer client device detects certain events (Tucker, paragraph 69 discloses beacons use this network to synchronize their clocks. One of the beacons is designated to serve as the hub of the network and its clock is designated as the master clock 403. The hub beacon then broadcasts a clock-reset signal that instructs all other beacons to reset their clocks to a specific time. This synchronization 404 does not need to be extremely precise since the speed of sound in water is 1500 m/s.; Osterhout, paragraph 58 discloses  method of receiving information includes contacting an accessible database using an interactive head-mounted eyepiece including an optical assembly through which a user views a surrounding environment and displayed content, requesting information from the accessible database using the interactive head-mounted eyepiece, and viewing information from the accessible database using the interactive head-mounted eyepiece; in addition paragraph 776 discloses the eyepiece may be projecting a graphical user interface to the soldier for the secure communications device, such as showing what channel is active, what alternative channels are available; in addition paragraph 479 and fig. 7 discloses the eyepiece may be used with e-mail, such as GMAIL in FIG. 7, the Internet, web browsing, viewing sports scores, video chat, and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481